Matter of Hayleigh C. (Ronald S.) (2019 NY Slip Op 03511)





Matter of Hayleigh C. (Ronald S.)


2019 NY Slip Op 03511


Decided on May 3, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


486 CAF 18-00438

[*1]IN THE MATTER OF HAYLEIGH C. GENESEE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; RONALD S., RESPONDENT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR RESPONDENT-APPELLANT.
PAULA A. CAMPBELL, BATAVIA, FOR PETITIONER-RESPONDENT. 
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered March 12, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Social Services Law
§ 384-b, respondent father appeals from an order that, inter alia, terminated his parental rights with respect to the subject child on the ground of permanent neglect. We affirm. The father failed to request a suspended judgment at the dispositional hearing, and thus he failed to preserve his sole contention on appeal that Family Court abused its discretion in failing to issue a suspended judgment (see Matter of Justin T. [Wanda T.—Joseph M.], 154 AD3d 1338, 1339-1340 [4th Dept 2017], lv denied 30 NY3d 910 [2018]; Matter of Joshua T.N. [Tommie M.], 140 AD3d 1763, 1764 [4th Dept 2016], lv denied 28 NY3d 904 [2016]). In any event, a suspended judgment is unwarranted where, as here, the parent has not made any progress in addressing the issues that led to the child's removal (see Justin T., 154 AD3d at 1340).
Entered: May 3, 2019
Mark W. Bennett
Clerk of the Court